I am unable to concur in the foregoing opinion. The statutes which the majority cite were enacted in territorial days; in fact, they have been upon the statute books in substantially their present form since the first session of the territorial legislature. Early they received a construction by the territorial court. In King County v. Collins, 1 Wash. Terr. 469, the action was by Collins against the county to recover for board and lodging furnished certain persons. One of the grounds of the action was that the persons were indigent and entitled to support from the county. The court denied the right of recovery, holding that affirmative action by the board of county commissioners must be had before the county can be charged with the support of an alleged pauper, and that a person furnishing such support cannot recover from the county unless he is able to show that the person to whom the relief was furnished had been adjudicated to be a pauper by the county board, or that he had been authorized by the board to keep him as such. In the course of the opinion, this language was used:
"The board has the entire and exclusive superintendence of the poor. It is for them to determine who are paupers and entitled to relief, and they are to make the necessary contracts for the support of all paupers, who are by them deemed a charge upon their county." *Page 428 
The rule announced was followed in a case arising since statehood. In Guerin v. Clark County, 90 Wash. 242,155 P. 1035, a physician sought to recover against the county for medical attention furnished by him to persons alleged to be indigent and poor. We again denied the right of recovery, using this language:
"These persons were not accepted paupers, and no county officer had requested plaintiff to treat them. Nothing can be plainer, under Rem.  Bal. Code, § 8377 et seq. (P.C. 115, § 311), than that, however much the poor may of a sudden require a physician, a bill for such work cannot be run up against the county without an order from some one in authority. Even were we to suppose the county under common law obligation, this thing has long been regulated by statute. Neither that statute nor reason exposes our counties to what might otherwise become enormous charges, unnecessary services, and feigned situations. These are old statutes and this their old interpretation."
In Singleton v. Hamilton, 90 Wash. 243, 155 P. 1057, the court referred to the statutes cited in the majority opinion, and said:
"It is apparent from these provisions that the board of county commissioners of the several counties in this state are vested with the entire and exclusive superintendence of the poor within their respective counties; . . ."
It is my opinion that these cases correctly construe the statute — that their purpose and intent was to provide that no one can create an obligation against the county for the care of the poor without the direct sanction of the board of county commissioners.
But if the statutes will admit of another construction, I regret that the court has seen fit to depart from the earlier rule. It was first announced over fifty years ago, and there should come a time when a rule adopted by the court has the effect of finality. If the rule is not *Page 429 
to be followed in this instance, then manifestly every cause presented to the court, no matter what our previous decisions have been, must be regarded as a cause res integra.
The rule the court now adopts is, moreover, fraught with dangerous consequences. The effect of the majority decision is to take away from the boards of county commissioners, and vest in juries, the right to determine whether an alleged indigent person is or is not entitled to support out of the county treasury. It requires no gift of prescience to foresee to what consequences this will lead; it exposes the county to a suit in every instance where services have been rendered or support has been furnished to a person unable to pay for the services or support. Nor can I see any emergency which requires a change in the earlier rule. The poor have not suffered from it, and those who deal directly with them with the hope of reward do so with the understanding that the board has the power to say whether or not such an award shall be made, and they thus suffer no unforeseen hardship.
In my opinion, any change in the rule should be made by the legislature and not by the court, and I therefore dissent from the conclusion of the majority.